Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.






Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170207878 A1) in view of Gotoh (US 20210144715 A1).

2b. Summary of the Cited Prior Art

Gotoh discloses a method for determining support for one or more modulation orders to DCI for transmission of control information (Fig 1-8).

2c. Claim Analysis
Regarding Claim 1, Chen discloses:
A method for transmitting control information, comprising
[(Chen discloses a method for determining support for one or more modulation orders for transmission of control and data channels, see:
[Abstract] Certain aspects of the present disclosure relate to methods and apparatus for determining support for one or more modulation orders to use for the transmission of control channel(s) and data channel(s). In one aspect, a user equipment (UE) determines, based on at least three modulation and coding scheme (MCS) tables, a first modulation scheme to use for communications with a wireless device for a first subset of subframes, and a second modulation scheme to use for communications with the wireless device for a second subset of subframes. Each of the three MCS tables is associated with a different maximum modulation order. The UE monitors for a data channel transmitted in the first subset of subframes using the first modulation scheme. The UE monitors for a data channel transmitted in the second subset of subframes using the second modulation scheme.
Fig 7-10)]:

[(Chen discloses determining a modulation order for PDCCH, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
Fig 7-10)];
modulating Downlink Control Information (DCI) using the at least one modulation order
[(Chen discloses a DCI for modulation order, see:
[0037] …… The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
[0044] Additionally, or alternatively, in one aspect, the eNBs 106, 108 and/or UE 102 may determine, based on one or more conditions, a maximum modulation order that is supported for the transmission of control channel(s) by the eNB 106, 108 etc., to the UE(s) 102. As described in more detail below, the one or more conditions may be based on control information that is transmitted within the control channel(s). Referring to some examples, the eNBs 106, 108 and/or UE 102 may make the determination based on the particular format of the control information (e.g., which DCI format is used), a coding rate for the control information, one or more aggregation level(s) used for the control information, which search space (e.g., common search space, UE-specific search space, etc.) the control information is transmitted in, the type of identifier that is used to scramble the control information, etc.
Fig 7-10)].
Chen discloses about DCI, but does not elaborate about “DCI using the at least one modulation order” specifically.
However, Gotoh discloses:
modulating Downlink Control Information (DCI) using the at least one modulation order
[(Gotoh discloses DCI using the at least one modulation order and BWP, see:
DCI format 0_c is detected in the second BWP, and the modulation order included in DCI format 0_c of the first BWP is lower than the modulation order included in DCI format 0_c of the second BWP. In a case that the uplink grants of multiple DCI formats 0_c overlap in the time domain and total transmit power of the uplink data transmissions of the two BWPs exceeds the maximum transmit power of the terminal apparatus, the transmit power may be preferentially allocated to the first BWP whose modulation order to be used for the data transmission is lower (alternatively, the data transmission of only the prioritized BWP may be performed). Regarding this, in a case that the modulation order is low, the value of the MPR is low, and thus the maximum transmit power can be configured to be high according to capability of the PA included in the terminal apparatus. Here, a lower limit and an upper limit are configured for the maximum transmit power of the terminal apparatus, and the maximum transmit power within a specified range is configured according to capability of the PA. The MPR is used to determine the lower limit of the maximum transmit power. As the value of the MPR is increased, the lower limit of the maximum transmit power is reduced accordingly. With the reduced MPR, the maximum transmit power of the terminal apparatus including the PA of low performance can be configured to be higher. This enables data transmission of high transmit power, and high reliability can thus be satisfied.
Fig 1-8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Chen’s method for determining 

Regarding Claim 2, Chen discloses:
wherein determining the at least one modulation order of the PDCCH comprises at least one of [(see Fig 7-10)]:
predefining, by a system, the at least one modulation order of the PDCCH
[(Chen discloses determining a modulation order for PDCCH, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. 
Fig 7-10)];
semi-statically configuring, by a first node, the at least one modulation order of the PDCCH; 
determining the at least one modulation order of the PDCCH according to a corresponding relationship between a first factor and a modulation order of the PDCCH
[(Chen discloses determining at least one modulation order of the PDCCH based on link quality factor, QAM, QPSK and BPSK, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.

determining the at least one modulation order of the PDCCH according to a corresponding relationship between a link type and a modulation order of the PDCCH
[(Chen discloses determining at least one modulation order of the PDCCH based on link quality type, QAM, QPSK and BPSK, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
Fig 7-10)].

Regarding Claim 3, Chen discloses:

predefining, by a system, corresponding modulation orders of the PDCCH for different link types, or configuring, by a first node, corresponding modulation orders of the PDCCH for different link types
[(Chen discloses determining at least one modulation order of the PDCCH based on link quality type, QAM, QPSK and BPSK, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
Fig 7-10)].

Regarding Claim 4, Chen discloses:
wherein the link types comprise at least one of [(see Fig 7-10)]:
a link between a base station and a relay node
[(Chen discloses a BS or UE may function as relays, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
[0049] …… The eNBs 204 are responsible for all radio related functions including radio bearer control, admission control, mobility control, scheduling, security, and connectivity to the serving gateway 116. The network 200 may also include one or more relays (not shown). According to one application, a UE may serve as a relay.
Fig 7-10)];
a link between a base station and a terminal; 

a link between a relay node and a terminal; 
a link between an anchor node and a relay node; 
a link between an anchor node and a terminal; 
a link between an nth hop of node and an mth hop of node, wherein m and n are different positive integers; and 
a link having a first measurement result meeting a predetermined condition
[(Chen discloses determining at least one modulation order of the PDCCH based on link quality type, QAM, QPSK and BPSK, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.


Regarding Claim 5, Chen discloses:
wherein in a case where multiple modulation orders of the PDCCH are determined, the multiple modulation orders correspond to one or more link types
[(see:
[(Chen discloses determining at least one modulation order of the PDCCH based on link quality type, QAM, QPSK and BPSK, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
Fig 7-10)].

Regarding Claim 6, Chen discloses:
wherein the first node is comprises at least one of: a base station, a relay node, an anchor node, and a node performing PDCCH configuration
[0049] …… The eNBs 204 are responsible for all radio related functions including radio bearer control, admission control, mobility control, scheduling, security, and connectivity to the serving gateway 116. The network 200 may also include one or more relays (not shown). According to one application, a UE may serve as a relay.
Fig 7-10)].

Regarding Claim 7, Chen discloses:
wherein the first measurement result comprises at least one of [(see Fig 7-10)]:
a result of measurement performed by a PDCCH receiving node based on a reference signal of a PDCCH transmitting node
[(Chen discloses measured channel quality indicators (CQIs) received from the UE, see:
[0072] Additionally, or alternatively, in some aspects, eNB 610 and/or UE 650 may determine a maximum modulation order for the transmission of control channel(s) based on one or more conditions. Once determined, the eNB 610, for example, may select a modulation scheme (MCS) with a corresponding modulation order at or below the determined maximum modulation order. The eNB 610 may select the MCS for each UE 650 based on channel quality indicators (CQIs) received from the UE 650, process (e.g., encode and modulate) the control data 
Fig 7-10)];
a result of measurement performed by a PDCCH receiving node based on a Synchronization Signal (SS) of a PDCCH transmitting node; and 
a result of measurement performed by a PDCCH receiving node based on a broadcast channel of a PDCCH transmitting node.

Regarding Claim 8, Chen discloses:
wherein the predetermined condition comprises at least one of [(see Fig 7-10)]:
the first measurement result is smaller than or equal to a threshold value
[(see:
[0101] According to certain aspects, the one or more conditions include whether a coding rate for transmitting control information in the at least one control channel exceeds a threshold. For example, in one aspect, once the BS and/or UE determine that a coding rate for a DCI size is at or exceeds a threshold, the BS and/or UE may determine that one or more decoding candidates of the control channel is modulated with a higher modulation order (e.g., 16 QAM) as opposed to QPSK. The UE, for example, may then demodulate the one or more decoding candidates of the control channel(s) using 16 QAM. Similarly, once the BS and/or UE determine that a coding rate for a DCI size is below a threshold, the BS and/or UE may determine that the control channel uses QPSK (e.g., as opposed to a higher modulation order). Referring to one example in which a threshold is set to 0.75, for decoding candidates 
Fig 7-10)];
the first measurement result is greater than a threshold value; and 
the first measurement result is between a first threshold and a second threshold.

Regarding Claim 9, Chen discloses:
wherein the first factor comprises at least one of [(see Fig 7-10)]:
a PDCCH candidate Aggregation Level (AL); 
a PDCCH DCI format type
[(see:
[0044] ……. Referring to some examples, the eNBs 106, 108 and/or UE 102 may make the determination based on the particular format of the control information (e.g., which DCI format is used), a coding rate for the control information, one or more aggregation level(s) used for the control information, which search space (e.g., common search space, UE-specific search space, etc.) the control information is transmitted in, the type of identifier that is used to scramble the control information, etc.
Fig 7-10)];
a PDCCH DCI format size
[(see:
[0044] ……. Referring to some examples, the eNBs 106, 108 and/or UE 102 may make the determination based on the particular format of the control information (e.g., which DCI format is used), a coding rate for the control information, one or more 
Fig 7-10)];
a search space type; 
a search space index; 
a search space blind detection occasion configuration; 
a Band Wide Part (BWP) index; 
a carrier index; a CORESET index; and 
a BWP configuration manner.

Regarding Claim 10, Chen does not discloses about BWP.
However, Gotoh discloses:
wherein the BWP configuration manner comprises at least one of [(see Fig 7-10)]:
configuring a BWP through a Physical Broadcast Channel (PBCH); 
configuring a BWP through a System Information Block (SIB) message
[(Gotoh discloses DCI using the at least one modulation order and BWP, see:
[0057] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
Fig 1-7)];

configuring a BWP through Remaining Minimization System Information (RMSI);
configuring a BWP through Other System Information (OSI); 
configuring a BWP through Radio Resource Control (RRC) signaling
[(see:
[(Gotoh discloses DCI using the at least one modulation order and BWP, see:
[0057] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
Fig 1-7)];
configuring a BWP through User Equipment (UE)-specific RRC signaling
[(Gotoh discloses DCI using the at least one modulation order and BWP, see:
[0057] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
[0182] Next, the following case is considered: DCI format 0_c is detected in the first BWP, DCI format 0_c is detected in the second BWP, and the modulation order included in DCI format 0_c of the first BWP is lower than the modulation order included in DCI format 0_c of the second BWP. In a case that the uplink grants of multiple DCI formats 0_c overlap in the time domain and total transmit power of the uplink data transmissions of the two BWPs exceeds the maximum transmit 
Fig 1-8)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Chen’s method for determining support for one or more modulation orders for transmission of control and data channels with Gotoh’s method for determining support for one or more modulation orders to DCI for transmission of control information with the motivation being to provide data transmission with high reliability (Gotoh, Para [0018]).	

Regarding Claim 11, Chen discloses:

predefining by a system
[(see:
[0069] In the control plane, the radio protocol architecture for the UE and eNB is substantially the same for the physical layer 506 and the L2 layer 508 with the exception that there is no header compression function for the control plane. The control plane also includes a radio resource control (RRC) sublayer 516 in Layer 3 (L3 layer). The RRC sublayer 516 is responsible for obtaining radio resources (i.e., radio bearers) and for configuring the lower layers using RRC signaling between the eNB and the UE.
[0099] According to certain aspects, the one or more conditions may include an enabling/disabling indicator for a UE that indicates the maximum modulation order and/or the selected modulation scheme for transmitting control channel(s). In some cases, the UE may receive an explicit indication as to the maximum modulation order and/or the selected modulation scheme from the transmitting wireless device. In some cases, the indicator may be an implicit indication. For example, the UE may determine the maximum modulation order and/or the selected modulation scheme based on receipt of an indication of a modulation order used by a wireless device to transmit a data channel(s) (e.g., PDSCH). In some cases, the implicit indication may be based on whether the PDSCH is configured with 1024 QAM.
Fig 1-10)];


Regarding Claim 12, Chen discloses:
wherein determining the at least one modulation order of the PDCCH according to the corresponding relationship between the first factor and the modulation order of the PDCCH comprises
[(Chen discloses determining a modulation order for PDCCH, see:
[0037] Additionally, or alternatively, a wireless device (e.g., UE, BS) may be capable of determining, based on one or more conditions, a maximum modulation order to use for the transmission of control channels (e.g., physical downlink control channels (PDCCHs), enhanced PDCCHs (ePDCCHs), etc.). For example, in some cases, the wireless device may determine that a higher modulation order (e.g., such as a modulation based on QAM as opposed to a QPSK based modulation or BPSK modulation) is supported for the transmission of control channels. The wireless device may determine support for the higher modulation order based on one or more parameters associated with downlink control information (DCI) that is transmitted within the control channel(s). Once determined, the wireless device may select a modulation scheme that has a corresponding modulation order at or below the determined higher modulation order. The wireless device may transmit the control channel(s) using the selected modulation scheme.
Fig 7-10)]:
But Chen does not disclose the following limitations.

when a value of the first factor is in a first range, determining the modulation order of the PDCCH to be a first modulation order
[(Chen discloses determining DCI (Content of PDCCH) based on power limit ranges, see:
[0181] Here, in a case that DCI format 0_c is detected in the first BWP, DCI format 0_c is detected in the second BWP, the uplink grants of the multiple DCI formats 0_c overlap in the time domain, and total transmit power of the uplink data transmissions of the two BWPs exceeds the maximum transmit power of the terminal apparatus, the transmit power may be preferentially allocated according to the MPR of each BWP (alternatively, the data transmission of only the prioritized BWP may be performed). For example, the allocation of the transmit power may be determined based on a ratio between the number of available resource blocks (the number of resource blocks or the bandwidth of the BWP) and the number of resource blocks allocated using the DCI format. Here, a lower limit and an upper limit are configured for the maximum transmit power of the terminal apparatus, and the maximum transmit power within a specified range is configured according to capability of the PA. The MPR is used to determine the lower limit of the maximum transmit power. As the value of the MPR is increased, the lower limit of the maximum transmit power is reduced accordingly. With the reduced MPR, the maximum transmit power of the terminal apparatus including the PA of low performance can be configured to be higher. This enables data transmission of high transmit power, and high reliability can thus be satisfied.
Fig 1-10)];

[(Chen discloses determining DCI (Content of PDCCH) based on power limit ranges, see:
[0181] Here, in a case that DCI format 0_c is detected in the first BWP, DCI format 0_c is detected in the second BWP, the uplink grants of the multiple DCI formats 0_c overlap in the time domain, and total transmit power of the uplink data transmissions of the two BWPs exceeds the maximum transmit power of the terminal apparatus, the transmit power may be preferentially allocated according to the MPR of each BWP (alternatively, the data transmission of only the prioritized BWP may be performed). For example, the allocation of the transmit power may be determined based on a ratio between the number of available resource blocks (the number of resource blocks or the bandwidth of the BWP) and the number of resource blocks allocated using the DCI format. Here, a lower limit and an upper limit are configured for the maximum transmit power of the terminal apparatus, and the maximum transmit power within a specified range is configured according to capability of the PA. The MPR is used to determine the lower limit of the maximum transmit power. As the value of the MPR is increased, the lower limit of the maximum transmit power is reduced accordingly. With the reduced MPR, the maximum transmit power of the terminal apparatus including the PA of low performance can be configured to be higher. This enables data transmission of high transmit power, and high reliability can thus be satisfied.
Fig 1-10)].


Regarding Claims 13-14, the claims disclose similar features as of Claims 1 and 12, and are rejected based on the same rationales of Claims 1 and 12. Further, Claim 13 discloses the same operations of Claim 1 but are perform by a decoding side.
Regarding Claim 15, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 16, the claim discloses similar features as of Claim 13, and is rejected based on the same rationales of Claim 13.
Regarding Claim 17, the claim discloses similar features as of Claim 1+13, and is rejected based on the same rationales of Claim 1+13.
Regarding Claim 18, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 19, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 20, the claim discloses similar features as of Claim 13, and is rejected based on the same rationales of Claim 13.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473